Exhibit 10.1 EXECUTION VERSION Published CUSIP Number 74111UAA2 $180,000,000 CREDIT AGREEMENT Dated as of March 24, 2010 among Prestige Brands, Inc., as Borrower Prestige Brands Holdings, Inc., as Parent and The Lenders and Issuers Party Hereto and Bank of America, N.A., as Administrative Agent and Deutsche Bank Securities Inc., as Syndication Agent Banc of America Securities LLC and Deutsche Bank Securities Inc. Joint Lead Arrangers and Joint Book-Running Managers TABLE OF CONTENTS Page ARTICLE
